Title: To James Madison from John S. Skinner, 3 August 1822
From: Skinner, John S.
To: Madison, James


                
                    Dear sir
                    Balto 3d Augt 1822
                
                I have had an oppy of making the contrast of Virga & Maryd Tobaccoes, thru the politeness of the Inspector at Lynchburg, who Stated that the enclosed dark sample was sold at 12 50/100 ⅌ 100 lb. and the bright sample
   *raised from Maryd. Seed
 at 8$ ⅌ 100 lb. I exhibited both leaves to our Balto dealers at our chief ware House, and for the dark, under the impression that it was Maryland Tobo., they offered only 3½ to 4$—for the bright provided that in the Hhd was not bruised, as the leaf appd by the spots on it, to have been, they would give 18 to 20$ ⅌ 100 lb: whether these spots were occasioned by bruises I cannot tell, but I doubt it.
                In our Md Hhds of 48 inches by 35, we compress 700 to 1000 lbs of dark or heavy Tobacco, but only 500 to 600 lbs of bright, light quality; this, we fear to bruize. With great respect Truly Yours,
                
                    J S Skinner
                
            